     Case 3:18-cv-01222-MMA-AGS Document 46 Filed 04/21/20 PageID.236 Page 1 of 2


1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10    Robert NINTEMAN,                                Case No.: 18-cv-1222-MMA-AGS
11                                      Plaintiff,
                                                      ORDER GRANTING JOINT
12    v.                                              MOTION TO AMEND THE
                                                      SCHEDULING ORDER (ECF No. 45)
13    THE DUTRA GROUP, et al.,
                                                      AND FOURTH AMENDED
14                                   Defendants.      SCHEDULING ORDER
15
16          Good cause appearing, the Court grants the parties’ joint motion to amend the
17    Scheduling Order. The new dates are:
18                            Event                                 Deadline
             Expert Witness Designations and
19                                                      August 24, 2020
             Disclosures
20           Rebuttal Expert Witness Designations
                                                        September 21, 2020
             and Disclosures
21
             Fact Discovery Completion                  October 26, 2020
22           Expert Discovery Completion                October 26, 2020
23           MSC Statements                             November 2, 2020
             Mandatory Settlement Conference            November 9, 2020, at 9:00 a.m.
24           Pretrial Motions                           November 30, 2020
25
26          This order only modifies the dates in the fourth amended scheduling order (ECF
27    No. 44); all other provisions of the Court’s original scheduling order (ECF No. 12) remain
28    in effect. The Court notes that this is the fourth extension requested, at least in part, in


                                                                                18-cv-1222-MMA-AGS
     Case 3:18-cv-01222-MMA-AGS Document 46 Filed 04/21/20 PageID.237 Page 2 of 2


1     anticipation of plaintiff reaching maximum medical improvement, (see ECF No. 36, at 2;
2     ECF No. 41, at 2; ECF No. 43, at 2; ECF No. 45, at 2) and reminds the parties that no
3     further extensions will be granted absent exceptional circumstances.
4     Dated: April 21, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                             18-cv-1222-MMA-AGS
